ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on June 26, 1974 (297 So.2d 655(2)) affirming the order of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed July 24, 1975, 324 So.2d 625, and mandate now lodged in this court, quashed this court’s judgment and remanded the cause;
*460Now, Therefore, It is Ordered that the mandate of this court heretofore issued in this cause on July 12, 1974 is withdrawn, the decision of this court filed June 26, 1974 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the order of the trial court hereby sought to be reviewed is reversed and the cause is remanded to the trial court for further' proceedings consistent with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 3.-16b, F.A.R.).